DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 08/09/2021.
Claims 8-9 and 17-18 have been canceled.
Claims 1, 3 and 12 have been amended.
Claims 1-7, 10-16 and 19-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
 

Response to Arguments
The rejections of claims 1-20 under 35 U.S.C.101 for being directed to abstract ideas have been withdrawn as the amended claims have overcome the rejections.
Applicant’s arguments with respect to claims 1-7, 10-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/416,018 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a common subject matter, such as a data risk value for data of an endpoint may be determined.  An endpoint risk value for the endpoint may be determined. A channel risk 
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16/106,470
Copending Application 16/416,018
Claim 1:
A system for detecting a data security threat, the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: 


determining a data risk value for data of the endpoint based on a number of classified files within the data; 


scanning the endpoint to determine a number of malwares running on the endpoint and a number of security updates to be applied to the endpoint; 
determining a cyber security risk value based on the number of malwares running on the endpoint and the number of security updates to be applied to the endpoint; 
determining an endpoint risk value for the endpoint based on a user risk value and the cyber security risk value; 

determining a channel risk value for a set of channels through which the data is conveyable by the endpoint based on a number of channels within the set of channels and a type of channels within the set of channels; 
determining a data security risk value based on the data risk value, the endpoint 
upon detecting the data security threat, determining one or more remedial measures based on the data risk value, the endpoint risk value, and the channel risk value to reduce corresponding risks, wherein the one or more remedial measures comprise: in response to the channel risk value being greater than a corresponding threshold, reducing a number of one or more of following channels: wired or wireless connections, peripheral connectors, email programs, texting programs, virtual chat programs, and video conferencing programs.

A security analysis system, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more    processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: determining a data risk value for data of an endpoint based on a number of 
scanning software and firmware on the endpoint to determine a cyber security risk value based on a number of malware running on the endpoint and a number of security updates to be applied to the endpoint; 



determining an endpoint risk value for the endpoint based on a user risk value and the cyber security risk value; 

determining a channel risk value for a set of channels through which the data is conveyable by the endpoint based on a number of channels within the set of channels and a type of channels within the set of channels; 
displaying on a user interface a map showing a security risk level of the 

determining, based on the map, actions to reduce risk if one or more of the data risk value, the endpoint risk value, and the channel risk value are greater than corresponding thresholds, wherein the actions comprise: in response to the channel risk value being greater than a corresponding threshold, blocking Internet access of the endpoint via a router or a firewall.

A method for evaluating data security risks, the method comprising: 
data risk value for data of an endpoint; 


scanning the endpoint to determine a number of malwares running on the endpoint and a number of security updates to be applied to the endpoint; 


determining an endpoint risk value for the endpoint based on the number of malwares running on the endpoint and the number of security updates to be applied to the endpoint; 
determining a channel risk value for a set of channels through which the data is conveyable by the endpoint based on a number of channels within the set of channels; and 

data security risk value based on the data risk value, the endpoint risk value, and the channel risk value; 
detecting a data security threat in response to the data security risk value being the same as or greater than a threshold; and 
upon detecting the data security threat, determining one or more remedial measures based on the data risk value, the endpoint risk value, and the channel risk value to reduce corresponding risks, wherein the one or more remedial measures comprise: in response to the channel risk value being greater than a corresponding threshold, reducing a number of one or more of following channels: wired or wireless connections, peripheral connectors, email programs, texting programs, virtual chat programs, and video conferencing programs.

A computer-implemented security analysis method, comprising: 
data risk value for data of an endpoint based on a number of classified files within the data and a type of classified files within the data; 
scanning software and firmware on the endpoint to determine a cyber security risk value based on a number of malware running on the endpoint and a number of security updates to be applied to the endpoint; 
determining an endpoint risk value for the endpoint based on a user risk value and the cyber security risk value; 


determining a channel risk value for a set of channels through which the data is conveyable by the endpoint based on a number of channels within the set of channels and a type of channels within the set of channels; 
a security risk level of the endpoint, 
wherein the security risk level is based on the data risk value, the endpoint risk value, and the channel risk value of the endpoint; and 
determining, based on the map, actions to reduce risk if one or more of the data risk value, the endpoint risk value, and the channel ri
sk value are greater than corresponding thresholds, wherein the actions comprise: in response to the channel risk value being greater than a corresponding threshold, blocking Internet access of the endpoint via a router or a firewall.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lieblich et al. (US 20090178142) (hereinafter Lieblich) in view of Dobrila et al. (US 20180060591) (hereinafter Dobrila).
Regarding claim 1, Lieblich discloses a system for detecting a data security threat, the system comprising: one or more processors (Lieblich: see figure 2); and a memory storing instructions that, when executed by the one or more processors (Lieblich: see figure 2), cause the system to perform: 
determining a data risk value for data of the endpoint based on the number of classified files within the data (Lieblich: see table 1 below; and paragraphs 0093, 0100-0101 and 0107-0108, “Data Risk reflects the value of sensitive information in a document or other data source and its risk of disclosure, corruption or deletion. In various embodiments, the data may be a word processing document, a spreadsheet, source code, or any other form of computer-readable data such as may exist in a database or on an intranet website. Preferably, Data Risk is assessed for each document or data source to which a given end user has access. A data source is preferably assigned a Data 
    PNG
    media_image1.png
    526
    569
    media_image1.png
    Greyscale

determining an endpoint risk value for the endpoint based on a user risk value and the cyber security risk value (Lieblich: see table 6; and paragraphs 0018, 0108 and 0114, “assessing asset values for each piece of electronically available information to which the end user has access; (b) monitoring the end user's interactions with a computer system through which the end user accesses the electronically available information; (c) determining a risk  
determining a channel risk value for a set of channels through which the data is conveyable by the endpoint based on a number of channels within the set of channels and a type of channels within the set of channels (Lieblich: see Table 4; and paragraphs 0097, 0112 and 0113, “Concealment Risk reflects the likelihood that an end user will intentionally or maliciously transmit sensitive information to unauthorized parties using secure or encrypted communications channels. This risk level increases as the end user employs potentially covert or secret communications techniques from his computer system with increasing frequency”); ad 
determining a data security risk value based on the data risk value, the endpoint risk value, and the channel risk value (Lieblich: paragraphs 0100 and 0109, “the transitory information will affect values different risk categories, which will be combined in order to form a total end user risk score. Preferably, the risk categories will include, without limitation: [0101] Data Risk; [0102] Application Risk; [0103] Password Risk; [0104] Concealment Risk; [0105] E-mail Risk; and [0106] Asset Risk”); 
detecting a data security threat in response to the data security risk value being the same as or greater than a threshold (Lieblich: paragraphs 0084-0086 and 0128, “a Security Agent 404 detects an exceptional event (as defined previously), the Security Agent 404 may choose to notify a server 116 of 
upon detecting the data security threat, determining one or more remedial measures based on the data risk value, the endpoint risk value, and the channel risk value to reduce corresponding risks (Lieblich: paragraphs 0128-0135, “the Security Agent may take one or more actions”), wherein the one or more remedial measures comprise: in response to the channel risk value being greater than a corresponding threshold, reducing a number of one or more of following channels: wired or wireless connections, peripheral connectors, email programs, texting programs, virtual chat programs, and video conferencing programs (Lieblich: paragraphs 0128-0135, “After determining whether a given action increases an end user's risk score above a predetermined threshold, the Security Agent may take one or more actions…. [0132] Halting the system. [0133] Logging the end user out of the system. [0134] Disconnecting the computer system from the network. [0135] Warning a server or an administrator of the end user's actions.”).
Lieblich does not explicitly disclose the following limitation which is disclosed by Dobrila, scanning the endpoint to determine a number of malwares running on the endpoint and a number of security updates to be applied to the endpoint (Dobrila: paragraphs 0032 and 0048, “the malware determination module 208 can provide an instruction to an anti-malware program running on the computing device 102 to collect files or other content more aggressively for analysis by the risk determination system  determining a cyber security risk value based on a number of malwares running on the endpoint and a number of security updates to be applied to the endpoint (Dobrila: paragraphs 0013 and 0048, “This risk factor is a rating or value indicating the probability or likelihood of the computing device”… “the malware determination module 208 can provide an instruction to an anti-malware program running on the computing device 102 to collect files or other content more aggressively for analysis by the risk determination system 104 (e.g., for computing device that are categorized as risky, such as having at least a threshold risk factor), an indication for an anti-malware program running on the computing device 102 to perform a quick and/or full system scan, an indication for the computing device 102 to enforce operating system and/or anti-malware program update settings, an indication for an anti-malware program running on the computing device 102”).  Lieblich and Dobrila are analogous art because they are from the same field of endeavor, risk assessment.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lieblich and Dobrila before him or her, to modify the system of Lieblich to include the risk determination system of Dobrila based on categorized as risk and indication for an anti-malware program. The 
Regarding claim 3, claim 3 discloses a system claim that is substantially equivalent to the system of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 3 and rejected for the same reasons.
Regarding claim 12, claim 12 discloses a method claim that is substantially equivalent to the system of claims 1 and 3. Therefore, the arguments set forth above with respect to claims 1 and 3 are equally applicable to claim 12 and rejected for the same reasons.
Regarding claims 2 and 11, Lieblich as modified further discloses wherein: the data security risk value is a product of the data risk value, the endpoint risk value, and the channel risk value (Lieblich: paragraphs 0100 and 0109, “the transitory information will affect values different risk categories, which will be combined in order to form a total end user risk score. Preferably, the risk categories will include, without limitation: [0101] Data Risk; [0102] Application Risk; [0103] Password Risk; [0104] Concealment Risk; [0105] E-mail Risk; and [0106] Asset Risk”).
Regarding claims 4 and 13, Lieblich as modified further discloses wherein the data risk value is determined based on a number of classified files within the data (Lieblich: see table 1 below; and paragraphs 0093, 0101 and 0107-0108, “Data Risk reflects the value of sensitive information in a document or other data source and its risk of disclosure, corruption or deletion. In various embodiments, the data may be a word processing document, a spreadsheet, source code, or any other form of computer-readable data such as may exist in a database or on an intranet website. Preferably, 
Regarding claims 5 and 14, Lieblich as modified further discloses wherein the data risk value is determined further based on a type of classified files within the data (Lieblich: see table 1, “classified data source type”).

    PNG
    media_image1.png
    526
    569
    media_image1.png
    Greyscale

Regarding claims 6 and 15, Lieblich as modified further discloses wherein the endpoint risk value is further determined based on a user risk value (Lieblich: see 
Regarding claims 7 and 16, Lieblich as modified further discloses wherein the user risk value is determined based on a user behavior associated with the data or the endpoint (Lieblich: paragraph 0107, “Data Risk is assessed for each document or data source to which a given end user has access. A data source is preferably assigned a Data Risk score based upon its attributes. The Data Risk score may then be used to determine an end user's risk score, or even the total risk score for a group of end users or documents.”).
Regarding claims 10 and 19, Lieblich as modified further discloses wherein the channel risk value is determined further based on a type of channels within the set of channels
Regarding claims 11 and 20, Lieblich as modified further discloses wherein the data security risk value is a product of the data risk value, the endpoint risk value, and the channel risk value (Lieblich: paragraphs 0100 and 0109, “the transitory information will affect values different risk categories, which will be combined in order to form a total end user risk score. Preferably, the risk categories will include, without limitation: [0101] Data Risk; [0102] Application Risk; [0103] Password Risk; [0104] Concealment Risk; [0105] E-mail Risk; and [0106] Asset Risk”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, e.g., Ford (US 20190036971) discloses remediating multivariate risk; and Zimmermann (US 20180027006) discloses a cyber intelligence system, a unified application firewall, and a cloud security fabric that has enterprise APIs for connecting to the information technology infrastructure of an enterprise, developer APIs 102 for enabling developers to access capabilities of the fabric and connector APIs by which the fabric may discover information about entities relevant to the information security of the enterprise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431